Citation Nr: 0313925	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  01-00 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for cervical disc 
disease.

2.	Entitlement to service connection for lumbar disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1991 to December 
1992.

This appeal arises from an October 2000 rating action that 
denied, in pertinent part, what the Board of Veterans' 
Appeals (Board) has construed to be service connection for 
cervical and lumbar disc disease.  A Notice of Disagreement 
was received in November 2000, and a Statement of the Case 
(SOC) was issued in December 2000.  A Substantive Appeal was 
received in January 2001.  In July 2001, the veteran and his 
wife testified at a Board hearing before the undersigned at 
the RO; a transcript of the hearing is of record.

In September 2001, the Board remanded this case to the RO for 
due process development and to accomplish additional 
development and adjudication.  A Supplemental SOC (SSOC), 
reflecting the RO's continued the denials of service 
connection for cervical and lumbar disc disease, was issued 
in January 2003. 


FINDINGS OF FACT

1.	 All notification and development action needed to 
fairly adjudicate the claims on appeal has been 
accomplished.

2.	The preponderance of the competent, probative medical 
evidence of record establishes that the veteran's 
cervical disc disease had its onset many years post 
service, and that there is no medical nexus between that 
disorder and his military service. 

3.	The preponderance of the competent, probative medical 
evidence of record establishes that the veteran does not 
currently have lumbar disc disease.


CONCLUSIONS OF LAW

1.	The criteria for service connection for cervical disc 
disease have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).  

2.	The criteria for service connection for lumbar disc 
disease have not been met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

In the June 2000 letter from the RO, the October 2000 rating 
action, the December 2000 SOC, the September 2001 Board 
Remand, the December 2001 and July 2002 letters from the RO, 
the January 2003 SSOC, and the March and April 2003 letters 
from the RO, the veteran and his representative were 
variously notified of the law and regulations governing 
entitlement to the benefits he seeks, the evidence that would 
substantiate his claims, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claims, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, the RO variously and specifically 
informed the veteran of what the evidence had to show to 
establish entitlement to the benefits he sought; what 
information or evidence VA still needed from the veteran; 
what evidence VA had retrieved and considered in his claims; 
what evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records, if 
he gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the December 2001 RO letter and the SSOC 
specifically informed the veteran of the pertinent law and VA 
regulations implementing the VCAA and its requirements; 
notified him that VA needed him to furnish the name and 
address of any medical provider, the time frame covered by 
the records, and the condition for which he was treated, and 
that VA would request such records on his behalf if he signed 
a release authorizing it to request them; and notified him 
that he could help with his claims by informing VA of any 
additional information or evidence that he wanted it to try 
to obtain for him, where to send additional evidence or 
information concerning his appeal, and where he could request 
assistance if needed.  Accordingly, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made appropriate efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  The RO has afforded the veteran comprehensive VA 
examinations in June 2000 and September 2002.  The veteran 
has submitted copies of numerous private medical records, 
which have been associated with the claims file.  He and his 
wife testified at a Board hearing at the RO in July 2001.  
Significantly, neither the veteran nor his representative has 
identified, and the claims file does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of either of the claims that has not been 
obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claims are ready to be considered on the merits.

II.  Background

A review of the service medical records discloses that in 
January 1992 the veteran was seen for complaints of low back 
pain radiating into the legs after lifting an object and 
carrying it up flights of stairs.  After examination, the 
assessment was back strain.  When seen again for similar 
persistent complaints in March, the assessments were lower 
back muscular strain.  When seen in late March to rule-out a 
herniated nucleus pulposus, X-rays of the lumbar spine were 
within normal limits.  Electromyographic testing of the lower 
extremities in April showed no evidence of lumbosacral 
radiculopathy.  After evaluation in July, the impression was 
sacroiliitis.

In September 1992, the veteran was seen for complaints 
including neck and low back pain.  After examination, which 
showed good spinal alignment without bony or muscular 
deformity, the impression was chronic low back pain with 
mechanical component; there were no pathological findings 
pertaining to the neck.  Examination of the back in December 
1992 showed normal spinal alignment.

The service medical records are negative for findings or 
diagnoses of cervical or lumbar disc disease.

Post service, the neck was negative on VA examination of 
January 1993.  X-rays of the lumbosacral spine were normal.  
The diagnoses included chronic low back strain.

By rating action of August 1993, the RO granted service 
connection for chronic low back strain as secondary to an in-
service back injury.

December 1996 VA X-rays of the lumbar spine were negative, 
and revealed well-formed vertebrae and well-preserved 
interspaces.

In a January 2000 medical report, R. Torres, M.D., stated 
that he saw the veteran with a chief complaint of waking up 
approximately 2 weeks ago with the sudden onset of neck pain 
radiating to the left upper extremity with associated 
numbness and inability to move his arm/shoulder.  The 
veteran's past medical history was noted to be unremarkable.  
A C5-6 and C6-7 anterior cervical discectomy with fusion was 
planned for February.  Records of the Columbia North Monroe 
(CNM) Hospital show that the veteran underwent the latter 
surgical procedure in February 2000; a work-up including 
imaging studies revealed C5-6 and C6-7 moderately herniated 
discs with foraminal and spinal stenosis.  Subsequent records 
show continuing follow-up treatment and evaluation of the 
veteran for status post cervical discectomy and fusion and 
lumbar spine complaints at the CNM Hospital and by Dr. Torres 
through September 2001.  

In a June 2000 letter to the RO, Dr. Torres opined that it 
was at least as likely as not that the veteran's herniated 
discs at C5-6 and C6-7 with moderate canal stenosis were 
incurred while on active military duty; the letter contained 
no reasons or bases for this conclusion. 

On June 2000 VA orthopedic examination, the veteran's past 
medical history was noted to be significant for chronic 
lumbago, the recent onset of neck pain with left upper 
extremity radiculopathy, and status post cervical fusion in 
February 2000.  A history of an in-service low back injury 
and the onset of neck pain after a fall down stairs was 
noted.  A current CT scan of the lumbar spine was normal, 
with well-formed vertebral bodies in good alignment and disc 
spaces maintained.  The spinal canal was normal throughout 
the lumbar area, the nerve roots appeared normal, and the 
neural foramina were uncompromised.  There was no evidence of 
disc herniation.  The final diagnoses included history of 
chronic lumbago, moderate cervical spinal stenosis with 
herniated disc, and status post anterior cervical fusion and 
discectomy from C-5 through C-7.

August 2000 lumbar spine X-rays at the CNM Hospital revealed 
normal lumbar alignment, and the vertebral bodies and disc 
spaces appeared maintained in height.  The impression was no 
significant radiographic abnormality.

In a September 2000 statement, Dr. Torres stated that he 
reviewed the veteran's lumbosacral spine X-rays including a 
VA CT scan, and concluded that they showed some multi-level 
degenerative disc disease (DDD) and perhaps some 
osteophytosis as well; he felt that none of it was serious 
enough to warrant neurosurgical intervention.

During the July 2001 Board hearing, the veteran and his wife 
testified as to why they believed that he currently had 
cervical and lumbar disc disease that was related to his in-
service back injury, and that his contentions were supported 
by the medical opinions of his treating physician, Dr. 
Torres.

In an August 2001 statement, Dr. Torres stated that the 
veteran continued to complain of some low back pain, and that 
a previous review of his X-rays showed only some mild DDD and 
some spondylosis.

In a September 2001 statement, Dr. Torres stated that he had 
reviewed all of the veteran's VA records with respect to his 
lumbosacral spine, and noted that imaging studies and follow-
up studies had shown some mild DDD and mild lumbar 
spondylosis, particularly from L-3 to S-1.  Although the 
lumbar alignment was normal, and the vertebral bodies and 
disc spaces appeared for the most part maintained in height, 
the physician opined that there were enough subtle findings 
to suggest some mild lumbar spondylosis, and that the 
combination of spondylosis with a back injury such as the in-
service fall the veteran described could certainly have 
induced the symptoms even in a situation in which the veteran 
was previously asymptomatic.  
 
On September 2002 VA orthopedic examination, the examiner 
reviewed the September 2001 Board Remand and the claims file, 
including the veteran's service and post-service medical 
records, hearing testimony, RO rating actions, and medical 
history of an in-service back injury in a fall down stairs.  
The doctor commented that the veteran's contention that he 
injured his neck in a fall down stairs in service was not 
supported by the service medical records he had reviewed, and 
that there was no evidence of follow-up medical treatment for 
the neck from the time of service discharge until 2000.  The 
physician noted Dr. Torres' observations in January and 
February 2000 medical records that the veteran's neck problem 
was of acute onset, and that Dr. Torres failed to give a 
rationale for his June 2000 opinion relating the veteran's 
cervical spine problem to his military service.  Current 
lumbar spine X-rays were normal, with vertebral bodies in 
good alignment and disc spaces maintained.  After current 
examination of the cervical and lumbar spine, the diagnoses 
were mechanical lumbar strain with normal neurological 
examination; and cervical spine DDD with stenosis and 
spondylosis, subsequently requiring an anterior cervical 
discectomy at C5-6 and C6-7, secondary to a herniated disc.  

The September 2002 VA examiner opined that the veteran had 
lumbar strain as a result of his in-service injury in a fall, 
but that he continued to exhibit only muscular strain, and 
had not had any evidence of disc disease; this was supported 
by the service and post-service medical records which showed 
only mechanical low back problems, and not disc or radicular 
symptoms.  

Regarding the veteran's cervical spine, the VA examiner 
opined that it was not as likely as not that his cervical 
spine DDD was related to his in-service injury, and that 
there was no nexus between the two.  The examiner reiterated 
that there was no basis for Dr. Torres' June 2000 opinion 
relating the veteran's cervical spine problem to his military 
service, noting that Dr. Torres never mentioned an in-service 
injury in his work-ups of the veteran prior to cervical spine 
surgery, in his pre-operative evaluation, or in the operative 
report.  Rather, the examiner noted Dr. Torres' January 2000 
history of an acute event that precipitated the sudden onset 
of the veteran's neck pain, with subsequent findings of C5-6 
and C6-7 herniated discs with spondylosis and cervical canal 
stenosis necessitating the anterior cervical discectomy.  The 
VA examiner concluded that the veteran had no evidence of 
being treated for a cervical spine problem as a result of his 
in-service injury.      

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).



A.  Service Connection for Cervical Disc Disease

In this case, the veteran contends that he currently has 
cervical disc disease that is related to his in-service back 
injury, and that his contentions are supported by the medical 
opinions of his treating physician, Dr. Torres.

The slim evidence in support of the veteran's claim for 
service connection for cervical disc disease includes his and 
his wife's own contentions expressing belief that the 
veteran's current cervical disc disease is related to his in-
service back injury; Dr. Torres' June 2000 medical opinion, 
which appears to have no medical or factual basis; and the 
veteran's own reported history as recorded in the report of 
the June 2000 VA orthopedic examination.  

With respect to the veteran's and his wife's assertions, the 
Board observes that, as a layman without the appropriate 
medical training and expertise, neither is competent to 
render a probative opinion on a medical matter-such as the 
date of onset of cervical disc disease, and whether there is 
a medical relationship between his current cervical disc 
disease and his military service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Similarly, the 
veteran's own reported history, reflected in a medical 
report, does not, without any additional medical comment by 
the examiner, constitute a competent medical opinion of the 
required nexus.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

With respect to Dr. Torres' June 2000 medical report, the 
Board observes that there is no medical or factual basis to 
support his opinion that it was as likely as not that the 
veteran's cervical disc disease had its onset in service.  
Rather, that conclusion appears to be based on pure 
speculation.  The Board notes that Dr. Torres gave no reasons 
or bases or facts to explain how he arrived at this 
conclusion in June 2000, which in fact contradicts the 
medical history Dr. Torres himself described in a January 
2000 medical report.  In January 2000, Dr. Torres noted the 
history of the sudden onset of the veteran's neck pain two 
weeks ago, and that the veteran's past medical history was 
unremarkable.

While the veteran is competent to testify as to the 
occurrence of an injury, in this case, the veteran's history 
of the onset of neck pain after a fall down stairs in service 
recorded in the report of the June 2000 VA examination is 
contradicted by other history in that same examination report 
noting the recent onset of neck pain; Dr. Torres' January 
2000 medical report wherein he noted a history of the sudden 
onset of the veteran's neck pain two weeks ago, and that the 
veteran's past medical history was unremarkable; and the 
service medical records which are completely negative for 
findings or diagnoses of cervical disc disease and for 
evidence of involvement of the cervical spine in the 
documented injury to the veteran's low back in early 1992.  

The Board finds that the clear preponderance of the evidence 
in this case is against the veteran's claim for service 
connection for cervical disc disease.  

The Board emphasizes that the veteran's service medical 
records are completely negative for findings or diagnoses of 
cervical disc disease and for evidence of involvement of the 
cervical spine in the documented injury to the veteran's low 
back in early 1992.  Although the veteran complained of neck 
pain on one occasion in service in September 1992, there were 
no pathological clinical findings pertaining to the neck on 
examination at that time.  Significantly, the neck was 
negative on post-service VA examination of January 1993.  
When cervical disc disease was first objectively demonstrated 
in January 2000, over seven years post service, there was 
nothing therein to relate it to the veteran's military 
service or any incident thereof, to include his in-service 
back injury.  Rather, the examiner, Dr. Torres, noted the 
veteran's neck pathology to have been of sudden onset two 
weeks ago, and his past medical history was noted to be 
unremarkable.  In September 2002, a VA orthopedic examiner 
reviewed the veteran's complete records and authoritatively 
concluded that it was not as likely as not that his cervical 
disc disease was related to his in-service injury; that there 
was no nexus between the two; and that cervical disc disease 
had its onset many years post service.         

The Board finds that the September 2002 VA orthopedic 
examination report is pf particular probative value on the 
issue of medical relationship,.  The medical comments and 
opinions contained therein were rendered by a physician who 
reviewed the entire claims file and the veteran's entire 
medical history; examined the veteran, recorded clinical 
findings and diagnoses pertaining to the cervical spine; and 
reached his conclusions as to the date of onset and etiology 
of the veteran's current cervical disc disease based on 
consideration and specific discussion of all pertinent 
medical evidence and events reflected in the record.  Unlike 
Dr. Torres in June 2000, who did not state what evidence, if 
any, he reviewed in reaching his purely speculative medical 
conclusion as to the etiology of the veteran's cervical disc 
disease, and gave no reasons or bases or facts to explain how 
he arrived at his conclusion, the VA physician in 2002 
thoroughly examined the veteran and rendered findings, 
diagnoses, and opinions pertaining to his cervical disc 
disease based on such examination as well as a review of his 
true documented medical history.  Moreover, the 2002 VA 
physician addressed and convincingly disposed of Dr. Torres' 
contrary June 2000 opinion as to the date of onset of the 
veteran's current cervical disc disease, exposing the 
contradictions in Dr. Torres' June 2000 conclusion when 
compared with his other January and February 2000 
recordations of the history of the veteran's cervical spine 
problem as an acute event of sudden onset.  Lastly, the 2002 
VA physician thoroughly addressed the matters referred to in 
the September 2001 Board Remand. 

Accordingly, the Board finds that the medical opinion of the 
2002 VA examiner constitutes the most probative evidence on 
the question of medical relationship, and thus, that such 
opinion plays a more decisive role in the disposition of this 
issue on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

For all the foregoing reasons, the claim for service 
connection for cervical disc disease must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable to this case.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

B.	Service Connection for Lumbar Disc Disease

In this case, the veteran contends that he currently has 
lumbar disc disease as a result of his in-service back 
injury, and that his contentions are supported by the medical 
opinions of his treating physician, Dr. Torres.

The record documents the veteran's complaints of low back 
pain in service after an injury, post-service low back 
complaints up to the present time, and the RO's August 1993 
grant of service connection for chronic low back strain as 
secondary to an in-service back injury.  However, the 
preponderance of the competent, objective evidence-
specifically, the service medical records including X-rays, 
numerous post-service VA and private medical records 
including repeated lumbar spine        X-rays and a CT scan, 
and the June 2000 and September 2002 VA orthopedic 
examinations-establishes that the veteran does not currently 
suffer from any lumbar disc disease.  

After a thorough review of the veteran's contentions and 
medical history, a review of the contrary findings and 
conclusions of Dr. Torres, and comprehensive current 
examination of the veteran, the September 2002 VA examiner 
concluded that the veteran had lumbar strain as a result of 
his in-service injury in a fall, but that he continued to 
exhibit only muscular strain, and had not had any evidence of 
disc disease; this was supported by the service and post-
service medical records which showed only mechanical low back 
problems, and not disc or radicular symptoms.  

The Board finds the September 2002 VA orthopedic examination 
report to be of particular probative value on the question of 
the existence of current lumbar spine disability.  The 
medical comments and opinions therein were rendered by a 
physician who reviewed the entire claims file and the 
veteran's entire medical history, examined the veteran, 
recorded clinical findings and diagnoses pertaining to the 
lumbar spine; and reached his conclusions as to the true 
nature, date of onset, and etiology of the veteran's current 
lumbar spine disease based on consideration and specific 
discussion of all pertinent medical evidence and events 
reflected in the record, including the apparently conflicting 
medical evidence from Dr. Torres.  In reaching his 
conclusion, the Board notes that the 2002 VA physician 
considered the service medical records including March 1992 
lumbar X-rays which ruled-out a herniated nucleus pulposus, 
and April 1992 electromyographic studies which showed no 
evidence of lumbosacral radiculopathy; post-service 1993 and 
1996 VA lumbosacral X-rays which were normal; a June 2000 VA 
lumbar CT scan which was normal and showed no evidence of 
disc herniation; August 2000 private lumbosacral X-rays which 
were normal; and September 2002 VA lumbosacral X-rays which 
were normal.  Thus, there appears to be no rational basis in 
the documented medical evidentiary record to support Dr. 
Torres' conclusion that that evidentiary record showed that 
the veteran had mild lumbar disc disease and spondylosis.  

On that record, the Board finds the 2002 VA examiner's 
conclusion that the veteran does not currently have lumbar 
disc disease to be of greater probative value than Dr. 
Torres' September 2001 opinion that subtle findings suggested 
some mild lumbar spondylosis.  See Hayes, 5 Vet. App. at 69-
70; Guerrieri, 4 Vet. App. at 470-471.

Moreover, while Board does not doubt the sincerity of the 
veteran's and his wife's belief that he currently has lumbar 
disc disease resulting from his in-service low back injury, 
as indicated above, laypersons without the appropriate 
medical training and expertise simply are not competent to 
provide probative (persuasive) evidence on a medical matters, 
such as whether the veteran, in fact, suffers from the 
currently claimed disability.  See Bostain, 11 Vet. App. at 
127; Routen. 10 Vet. App. at 186. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
(Emphasis added).  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, service connection for lumbar disc disease 
must be denied because the first essential criterion for a 
grant of service connection-evidence of the currently 
claimed disability-has not been met.  Indeed, where, here, 
the preponderance of the competent and objective evidence has 
ruled-out the existence of the claimed disability, the 
veteran's complaints, without more, provide no predicate for 
a grant of service connection.  

Hence, the claim for service connection for lumbar disc 
disease must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.  


ORDER

Service connection for cervical disc disease is denied.

Service connection for lumbar disc disease is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

